White, P. J.
An appeal is here sought to be taken by the State from a judgment of the court below quashing a bail-bond. Motion is made by appellees to dismiss the appeal because the *612case is a criminal case, and the State is prohibited an appeal in such cases. Under previous decisions of the Supreme Court and of this court, the motion is well taken and must be sustained. (Const., Art. 5, sec. 26; State v. Ward, 9 Texas Ct. App., 462, and authorities cited; and Simon Hart v. The State, decided at the present term, ante, p. 555.) The appeal is dismissed.

Dismissed.

Opinion delivered March 17, 1883.